DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKervey et al (US patent 9,402,332).
Regarding claim 1, McKervey discloses a shield cage assembly (30), comprising: a metal cage (32) which defines a port (38 and see  attachment ) and an accommodating space extending from the port along a mating direction, and the metal cage having a key way (57,58 or see attachment) which extends from the port along the mating direction; and a ground member (52) which is provided to an outer surface of the metal cage (82) adjacent to the port (38), and the ground member (52) having a main body which is connected with the metal cage, a bending portion (55 or see attachment) 
Regarding claim 2, Winker discloses Winker discloses the plurality of elastic fingers (see attachment) extend from the bending portion away from the port.
Regarding claim 3, Winker discloses Winker discloses at least one of the elastic fingers (see attachment) is positioned at an outer surface of the guiding cover portion (see attachment).
Regarding claim 4, Winker discloses the main body further has a rear cover portion (see attachment) which connects the guiding cover portion and covers an end of the passage opposite to the port.
Regarding claim 5, Winker discloses the rear cover portion (See attachment) has a cover segment which covers the passage and a bottom contact segment which bends from the cover segment, extends and contacts the metal cage.
Regarding claim 6, Winker discloses the rear cover portion (see attachment) further has at least one side contact segment which bends from the cover segment, extends and contacts the guiding cover portion.

Regarding claim 8, Winker discloses a shield cage assembly, comprising: a metal cage (32) which defines a port and an accommodating space (40, 46) extending from the port along a mating direction, and the metal cage having a key way (see attachment) which extends from the port along the mating direction; and a ground
member (55) which is provided to an outer surface of the metal cage adjacent to the port, and the ground member having a main body which is connected with the metal cage, a bending portion which bends back from an edge of the main body, extends and is adjacent to the port, and a plurality of elastic fingers (see attachment) which extend from the bending portion, the main body having a guiding cover portion (see attachment) which bulges, the guiding cover portion correspondingly covering
the keyway and defining a passage which is communicated with the keyway (see attachment); and an electrical connector which is positioned in the accommodating space and comprises a slot, the slot extending toward the port along the mating direction.
Regarding claim 9, Winker discloses the plurality of elastic fingers (see attachment) extend from the bending portion away from the port.
Regarding claim 10, Winker discloses at least one of the elastic fingers (see attachment) is positioned at an outer surface of the guiding cover portion.

Regarding claim 12, Winker discloses the rear cover portion (see attachment) has a cover segment which covers the passage and a bottom contact segment which bends from the cover segment, extends and contacts the metal cage.
Regarding claim 13, Winker discloses the rear cover portion (see attachment) further has at least one side contact segment which bends from the cover segment, extends and contacts the guiding cover portion.
Regarding claim 14, Winker discloses the metal cage (32) has at least one positioning portion protruding outwardly, the main body further has at least one positioning hole correspondingly receiving the at least one positioning portion.
                                          Response to Argument 	
Applicant's arguments filed with the amendment 06/25/2021 have been fully considered but they are not persuasive. The claims do not define structural features that distinguish over prior art: For example the Examiner considered a keyway as one opening or groove extends from the port. The word “keyway” is considered simply as naming convention and not a patentable feature by itself as the McKerry’s drawings discloses a multiple openings or grooves at the ports that can be considered as keyways (see attachment). So, the Examiner disagrees with the Applicant’s argument about the keyway on page 5, second paragraph. 
THIS ACTION IS MADE FINAL.  See MPEP [Arial font/0x27] 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and 277401   extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.	
                                                Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F DUVERNE whose telephone number is (571)272-2091. The examiner can normally be reached on M-F: 8 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, RENEE S LUEBKE can be reached on (571)272-2009.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
Application/Control Number: 16/659,588 Page 6 Art Unit: 2833 Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
       /JEAN F DUVERNE/            Primary Examiner, Art Unit 2833
              09/15/2021                                                                                                                                                                                            
[AltContent: arrow][AltContent: textbox (Port)][AltContent: arrow][AltContent: textbox (Keyway)][AltContent: textbox (Keyway)][AltContent: arrow]
    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale



[AltContent: textbox (Keyway)][AltContent: textbox (Keyway)][AltContent: textbox (Port)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    3300
    2560
    media_image2.png
    Greyscale



[AltContent: textbox (Keway)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    3300
    2560
    media_image3.png
    Greyscale